DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/17/2021 has been entered.  Claims 10, 12 and 14 have been canceled.  Applicant’s amendment and corresponding arguments, see Pages 06-08, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.  Applicant’s amendment to the claims overcome each and every objection and 112b rejection set forth in the non-Final Office action previously mailed on 6/17/2021.
Allowable Subject Matter
Claims 1-9, 11, 13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…an external guide extending around all or a portion…being concentric with the internal guide; 
wherein a gap is located between the internal guide and the external guide, wherein the gap is equal to a thickness of a pipe to be moved through the apparatus plus a clearance between the pipe and the internal guide and between the pipe and the external guide; and wherein the internal guide and the external guide each have an end that is located proximate to the mandrel and a space along the axis of the mandrel is located between the mandrel and the end of the internal guide proximate the mandrel and between the mandrel and the end of the external guide proximate to the mandrel.”
The closest prior art of record, Guerrero (3,570,065), discloses an apparatus (Figures 2-3) comprising: a mandrel (forming sleeve 14); an internal guide (rod 10); an external guide (female die 17) extending around all or a portion of the internal guide and being concentric with the internal guide (as shown in Figures 2-3; the female die extends around and is concentric to a portion of the rod); wherein a pipe (18) extends through a gap between the internal guide and the external guide (opening 19) and then over the mandrel so that the mandrel changes one or more dimensions of the pipe (Figure 2; col.2 lines 1-6, assembly to be inserted…and cause the pipe end to be belled); and wherein the internal guide and the external guide each have an end that is located proximate to the mandrel (as shown in Figures 2-3) and a space is located between the internal guide, the external guide, or both and the mandrel that is sufficiently large so that the pipe extends between the mandrel and the external guide, the internal guide, or both (as shown in Figures 2-3, the space forming the bellowed portion of the pipe extends between the forming sleeve and the female die).  However, Guerrero neither teaches nor suggests a gap between the internal and external guide equal to a pipe thickness in addition to a clearance between the pipe and the internal guide and between the pipe and the external guide nor the internal and external guide having an end located proximate the mandrel and a space between the mandrel and the ends of the internal and external guides.
Another prior art, Svedberg (US 2018/0345349 A1), is referenced for disclosing an external guide (housing 10) extending around an internal guide (holding element 30); wherein a both the housing and holding element have an end located proximate the expansion tool, a space is formed between the holding element and the expansion tool) and the mandrel that is sufficiently large so that the pipe extends between the mandrel and the external guide, the internal guide, or both (as showing in Figure 2; the tubular blank extends between the housing and the expansion tool).
However, similar to Guerrero above, Svedberg neither teaches nor suggests a gap between the internal and external guide equal to a pipe thickness in addition to a clearance between the pipe and the internal guide and between the pipe and the external guide nor the internal and external guide having an end located proximate the mandrel and a space between the mandrel and the ends of the internal and external guides.  In fact, Svedberg discloses the mandrel (60) extends within the interior of the external guide (Figure 1) because the inlet and outlet ends of the outer tool part provide support for the tubular hollow blank and the expanded tube (paragraph 0034).  Hence, it would be improper hindsight to provide the specific structural relation of the mandrel and the internal and external guides as claimed in the current application.  As disclosed in the current application, said structural relation between the mandrel and the internal and external guides provides support for a pipe to be expanded about a mandrel without being damaged when a pushing force is applied to the pipe and the pushing forces is opposed (paragraph 0003 of the current Specification).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        9/26/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748